92 F.3d 1192
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.O.D. HUNT, Plaintiff-Appellant,v.Shirley S. CHATER, Commissioner, Social SecurityAdministration, Defendant-Appellee.
No. 95-36094.
United States Court of Appeals, Ninth Circuit.
Submitted July 29, 1996.*Decided Aug. 5, 1996.

Before:  HUG, Chief Judge, SCHROEDER, and TASHIMA, Circuit Judges.


1
MEMORANDUM**


2
O.D. Hunt appeals the district court's summary judgment in favor of the Commissioner in Hunt's action seeking disability insurance benefits pursuant to Title II of the Social Security Act, 42 U.S.C. § 423.  We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.


3
We review de novo a district court's order upholding a denial of benefits.   Byrnes v. Shalala, 60 F.3d 639, 641 (9th Cir.1995).  The decision must be affirmed if substantial evidence supports the findings of the administrative law judge ("ALJ") and the ALJ applied the correct legal standards.   Moncada v. Chater, 60 F.3d 521, 523 (9th Cir.1995) (per curiam).


4
For the reasons stated in the district court's opinion filed on October 16, 1995, we affirm the district court's holding that substantial evidence existed for the ALJ to find Hunt not disabled.  See id.


5
We also conclude that the ALJ properly considered Hunt's testimony regarding subjective pain.  See Crane v. Shalala, 76 F.2d 251, 254 (9th Cir.1996).


6
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3